Citation Nr: 1723791	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-34 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neurologic disability of the left lower extremity, to include neuropathy (claimed as loss of feeling in the left leg), to include as secondary to service-connected disability.

2.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to service-connected disability.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

5.  Entitlement to service connection for circulatory problems, to include as secondary to service-connected disability.  


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

Since the filing of the claim of service connection for loss of feeling in the left leg, the Veteran has been noted as having neuropathy of the lower extremities.  The Board observes that in the Veteran's notice of disagreement received in August 2010, he indicated that he wished to change his claim of service connection for loss of feeling in the left leg to lower extremity neuropathy.  Thus, the Board has recharacterized the issue more broadly in order to clarify the nature of the benefit sought.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  The Veteran is not prejudiced by the recharacterization of the issue, as the matter is being remanded for additional evidentiary development with subsequent reconsideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for a neurologic disability of the left lower extremity, erectile dysfunction, carpal tunnel syndrome, a bilateral shoulder disability, and circulatory problems.  He contends that the conditions had their onset during service and have continued since that time.  Alternatively, he asserts that the disabilities are secondary to his service-connected back disabilities, which include intervertebral disc syndrome of the cervical spine and herniated nucleus pulposus of the lumbar spine.  

The Veteran was provided a VA back and nerve examination in November 2010.  At the time of the examinations, there was no diagnosis of a neurologic abnormality in the lower left extremity.  Thereafter, in a March 2014 statement from a private physician, it was indicated that the Veteran's medical diagnoses included peripheral neuropathy of the lower limbs.  As the evidence available to the Board suggests that that Veteran has a current neurologic disability of the left lower extremity, an additional VA examination must be provided on remand.

In the report of a November 2010 general VA examination, it was noted that there was no evidence of deep venous insufficiency associated with circulatory problems.  Notwithstanding, the examiner reported that the Veteran had varicose veins and noted lower extremity hyperpigmentation secondary to venous insufficiency.  However, the examiner did not provide an opinion regarding the venous insufficiency or the varicose veins.  Such opinion must be obtained on remand.  

The Veteran also underwent a VA examination in November 2010 for his bilateral shoulder disability, at which time bilateral shoulder tendinopathy was diagnosed.  The examiner determined that the claimed conditions were not related to the Veteran's back conditions because they are from different anatomical areas.  However, the examiner did not discuss aggravation of the shoulder disabilities by the Veteran's service connected lumbar and cervical spine back disabilities.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, the examiner did not provide an opinion regarding direct service connection.  The Board notes that during military service, the Veteran was treated for complaints of neck pain radiating into the right shoulder.  In light of the foregoing, an additional VA medical opinion must be obtained on remand.

Similarly, following evaluation during the November 2010 VA genitourinary examination, the examiner concluded that the Veteran's erectile dysfunction was not caused by or a result of his service-connected back condition.  However, the examiner did not provide an opinion regarding aggravation or direct service connection.  The Board observes that service treatment records dated in August 1984 indicate that the Veteran was treated for what appears to be erectile dysfunction.  In light of the foregoing, an additional VA medical opinion must be obtained on remand.

As for the claim of service connection for carpal tunnel syndrome, the November 2010 VA examiner determined that the condition was not caused by or a result of the service connected back disabilities, as they are in completely different anatomical regions.  However, an opinion was not provided regarding direct service connection.  Service treatment records show that in May 1980, the Veteran was treated for numbness in the hands and fingers.  As the Veteran has asserted that the condition has persisted since service, an opinion regarding direct service connection must be obtained.

Lastly, in correspondence received in September 2011, the Veteran reported that he had been awarded disability benefits from the Social Security Administration (SSA), which would substantiate his claim for benefits.  Although the Veteran provided a letter confirming that disability benefits had been awarded beginning August 2010, no other records from the SSA were provided.  Records from SSA are potentially relevant to the appellant's VA service connection claims and VA therefore has a duty to undertake the necessary efforts to obtain them.  38 C.F.R. § 3.159(c); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed neurologic disability of the left lower extremity.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.

The physician should identify all neurologic disabilities of the left lower extremity found on examination.  Thereafter, the physician is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that any neurologic disability of the left lower extremity was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's neurologic disability of the left lower extremity was caused by his service-connected back disabilities?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's neurologic disability of the left lower extremity has been aggravated (chronically worsened) by his service-connected back disabilities?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his circulatory problems.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.

The examiner should identify all circulatory disabilities found on examination, to include varicose veins and residuals of venous insufficiency.  Thereafter, for all diagnosed circulatory disabilities, the physician is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that any circulatory disability was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's circulatory disability was caused by his service-connected back disabilities?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's circulatory disability has been aggravated (chronically worsened) by his service-connected back disabilities?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

3.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's bilateral shoulder disability.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The physician is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral shoulder disability was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral shoulder disability was caused by his service-connected back disabilities?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's bilateral shoulder disability has been aggravated (chronically worsened) by his service-connected back disabilities, to include intervertebral disc disease of the cervical spine?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering an opinion, the physician must discuss service treatment record demonstrating treatment for neck pain radiating to the right shoulder.

4.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's erectile dysfunction.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The physician is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused by his service-connected back disabilities?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction has been aggravated (chronically worsened) by his service-connected back disabilities?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering an opinion, the physician must discuss service treatment records dated in August 1984 demonstrating treatment for the genitourinary system.

5.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's carpal tunnel syndrome.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The physician is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's carpal tunnel syndrome was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's carpal tunnel syndrome was caused by his service-connected disabilities, to include his service-connected cervical spine disability?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's carpal tunnel syndrome has been aggravated (chronically worsened) by his service-connected disabilities, to include his service-connected cervical spine disability?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering an opinion, the physician must discuss service treatment records dated in May 1980 demonstrating complaints of numbness in the hands.

6.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



